Exhibit 10.2


AMERICAN HEALTHWAYS, INC. (THE “COMPANY”)


SUMMARY OF 2006 INCENTIVE BONUS PLAN

On August 24, 2005, upon recommendation of the Compensation Committee, the
Company’s Board of Directors approved the bonus criteria for fiscal year 2006
under the Company’s 2006 Incentive Bonus Plan (the “2006 Plan”). Under the 2006
Plan, all of the Company’s employees, including its Named Executive Officers,
are eligible for performance-based awards if the Company attains its targeted
performance goals. All performance-based awards will be payable in cash. For
fiscal year 2006, awards made under the 2006 Plan will be predicated on
achieving targeted earnings per share as well as meeting certain individual
qualitative goals and objectives, as determined by the Compensation Committee of
the Board of Directors. Under the 2006 Plan, in the event minimum earnings per
share targets are met, the Chief Executive Officer may receive an award up to
60% of his base salary, and the other Named Executive Officers may receive
awards up to 45% of their base salary. However, in the event the Company’s
performance materially exceeds its targeted earnings per share and the Named
Executive Officer meets his or her individual goals and objectives, awards to
Named Executive Officers could exceed the percentages set forth in the preceding
sentence.